Citation Nr: 1523898	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  06-36 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date prior to May 24, 2005, for the grant of a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Giannecchini





INTRODUCTION

The Veteran had active military service from May 1976 to January 1978. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal following a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in Roanoke, Virginia.

This case was previously before the Board, in particular, in decisions dated in January 2010 and May 2012.  In January 2010, the Board, inter alia, granted a TDIU and assigned an effective date of May 24, 2005.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2011, the Court, inter alia, affirmed that portion of the January 2010 Board decision that granted a TDIU, but set aside the Board's finding of the effective date of May 24, 2005.  It remanded the matter to allow the Board to consider whether a TDIU was warranted prior to May 24, 2005 on an extraschedular basis.  

Thereafter, in May 2012, the Board remanded the issue of an effective date prior to May 24, 2005, for the grant of a TDIU.  The Board also remanded the issue of an effective date prior to May 24, 2005 for the grant of service connection for adjustment disorder with depressed mood.  This issue was remanded to have the RO issue the Veteran a statement of the case (SOC).  In July 2012, the RO issued the Veteran an SOC.  A review of the claims folders does not reflect the Veteran has submit a substantive appeal or VA Form 9 (Appeal to Board of Veterans' Appeals) perfecting an appeal to the issue of an effective date prior to May 24, 2005 for the grant of service connection for adjustment disorder with depressed mood.  As such, that issue is not in appellate status.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  




REMAND

Initially, as noted above, in May 2012, the Board remanded two separate effective date claims to the RO.  The claim for an earlier effective date for the grant of a TDIU was considered inextricably intertwined with the claim for an earlier effective date for the grant of service connection for adjustment disorder with depressed mood.  Of note, in its May 2012 action paragraph, the Board requested that the RO issue the Veteran a statement of the case (SOC) with regard to the issue of an earlier effective date for the grant of service connection for adjustment disorder with depressed mood.  It also noted at the end of the action paragraph the following:

If, and only if, the Veteran perfects the appeal to the issue of an earlier effective date for the grant of service connection for adjustment disorder with depressed mood, this issue must be returned to the Board for appellate review.  If an earlier effective date than May 24, 2005 for TDIU is not granted, that issue is to be returned to the Board.  

On July 11, 2012, the RO issued the Veteran the SOC.  The Veteran had 60 days in which to file his substantive appeal.  A letter from the RO to the Veteran dated the next day (July 12, 2012) noted that the RO had completed the Board's remand instructions and was returning the Veteran's claims folders to the Board.  Thereafter, a May 2015 letter from the Board to the Veteran noted that the Board had received his claims folders.  A review of the claims folders does not reflect that the RO readjudicated the issue of an earlier effective date for a TDIU.  

In the present case, it is understandable that the RO may have been confused about the action that was requested per the Board's May 2012 remand.  The language of the action paragraph, above, does imply a request for consideration by the RO of the issue of an earlier effective date for the grant of a TDIU ("If an earlier effective date than May 24, 2005 for TDIU is not granted, that issue is to be returned to the Board").  While the Board did not receive the Veteran's claims folders until approximately May 2015, it appears no further action was taken with regard to the TDIU issue following the July 12, 2012 RO letter.  

Otherwise, it would be helpful to the Board, in its consideration of the Veteran's claim for an earlier effective date for the award of a TDIU, if available records related to the Veteran were obtained from the Vocational Rehabilitation and Employment (VR&E) service.  A July 1986 RO letter noted that the Veteran had been approved for VR&E sponsored training and would be attending school to train as an "Airplane and Power Plant Mechanic."  Subsequently, in November 2001, the Veteran contacted VA and indicated that he was interested in going back to work and needed assistance being placed in a job as an aviation maintenance mechanic.  In particular, a VA contact note notes the following:

[Veteran] completed aviation maint[enance] course through the VA about 5 years ago, would a counselor work with him to place him in that field.  Told him he would have to apply and let them make the determination.  He asked to speak to Voc. Rehab.  Transferred call.  

On remand a request should be made to the VR&E service for any available records pertaining to any counseling or training provided or received by the Veteran.  (Parenthetically, in the right side flap of Volume #3 of the claims folders, there is a Voc-Rehab application form dated in September 1994 as well as a Voc-Rehab memorandum from a counseling psychologist dated in January 1997.)

Furthermore, in light of the evidence of record, the Board finds that referral of the Veteran's claim on appeal to the Director, Compensation Service is warranted for consideration of a TDIU on an extraschedular basis prior to May 24, 2005.  38 C.F.R. § 4.16(b) (2014).  (Parenthetically, as noted above, the Board granted the Veteran entitlement to a TDIU, on a schedular basis, effective May 24, 2005.)  

By way of brief history, the Veteran was medically discharged from active service for aggravation of what was determined to be pre-existing thoracolumbar spine scoliosis.  In a March 1978 rating decision, the RO granted service connection and assigned a 10 percent evaluation for thoracolumbar spine scoliosis.  

Thereafter, a United States Postal Service (USPS) letter of decision, dated in May 1984, notes that the Veteran was dismissed from his position with the USPS because of his inability to perform the full duties of his position secondary to his thoracolumbar spine disability.  

A later VA treatment record dated in December 1989 reflects the Veteran working as a "car [and] truck driver."  In January 1990 the Veteran was seen by VA for a follow up evaluation after earlier treatment for an exacerbation of back pain.  At the time of the evaluation the Veteran was noted as ambulating well and not in acute distress.  

On April 22, 1999, the Veteran filed a claim for a higher rating for his service-connected thoracolumbar spine scoliosis.  (Parenthetically, a May 19, 2010 statement in support of claim (VA Form 21-4138) from the Veteran reflects his belief that his TDIU award should be effective from April 22, 1999.)  

In a June 1999 QTC medical examination, the Veteran reported that he had been unable to work since January 1999 secondary to back pain and that he had been dismissed from three jobs.  In particular, the Veteran indicated that he was unable to perform his duties as a maintenance machinist.  The VA examiner noted the following:

[Veteran] is a maintenance plant machinist.  He had been doing it for two years, but he has not been employed since January 29, 1999 because of the difficulty in performing the tasks secondary to his back pain, fatigue, and weakness.  

With the above in mind, VA hospital discharge summaries, dated from July 1999 to November 1999, reflect the Veteran's treatment for multiple episodes of pneumonia and restrictive lung disease, as well as a diagnosis and treatment for cryptococcal meningitis and a chronic viral illness.  

In October 2000, the Veteran reported that he could not work as a result of his back disability.  As noted above, in November 2001, the Veteran sought help in returning to the work force.  Otherwise, an August 2004 MRI (magnetic resonance imaging) scan identified the Veteran as suffering from multi-level degenerative disc disease with stenosis.  In an October 2004 statement, the Veteran again alleged that he could not work secondary to his service-connected back disability.  A February 2005 VA examination noted that the Veteran's back disability had significant effects on his occupational ability.  

The Board notes that the mere fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  

As the evidence in present case prior to May 24, 2005 would appear to show significant occupational limitations related to the service-connected thoracolumbar spine scoliosis, it would be helpful to the Board if the issue of an effective date prior to May 24, 2005 for entitlement to a TDIU was referred to the Director, Compensation Service for consideration of an earlier effective date for the award of a TDIU on an extraschedular basis.  38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any available Vocational Rehabilitation and Employment (VR&E) records related to the Veteran's counseling or training.  

The Board notes that in the right side flap of Volume #3 of the claims folders, there is a Voc-Rehab application form dated in September 1994 as well as a Voc-Rehab memorandum from a counseling psychologist dated in January 1997.  Otherwise, a July 1986 RO letter notes that the Veteran had been approved for VR&E sponsored training and would be attending school to train as an "Airplane and Power Plant Mechanic."  A subsequent November 2001 VA contact note reflects that the Veteran had reported that he was interested in going back to work and needed assistance being placed in a job as an aviation maintenance mechanic.  The Veteran's call was noted to have been transferred to VR&E.  

2.  Refer the claim for an effective date prior to May 24, 2005 to the Director, Compensation Service to allow for a determination on whether the Veteran warrants assignment of TDIU prior to May 24, 2005 on an extraschedular basis under 38 C.F.R. § 4.16(b) (2014).  A copy of the Director's decision must be associated with the claims folders.  

3.  After completion of the above, the AOJ should determine whether an effective date prior to May 24, 2005 for a TDIU is warranted.  If the benefit sought is not granted, the Veteran and his representative should then be furnished a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

